ALLOWABILITY NOTICE

Response to Amendments / Arguments
Applicant’s amendments to claim 1 are deemed to incorporate the limitations of previous claim 5, which was indicated as allowable. 
Applicant’s amendments to claim 12 reciting “a plurality of oil distribution galleries circumferentially spaced apart about a circumference of the annular damper cavity, the plurality of oil distribution galleries radially spanning the squeeze film annuli and recessed in the first and second radially extending side walls” are not addressed by the previously applied references. Accordingly, the previous corresponding prior art rejections are withdrawn.
Applicant’s amendments to claim 15 reciting “promoting oil flow between the squeeze film annuli by further distributing oil radially via a plurality of oil distribution galleries alternating between the first and second side walls circumferentially about the annular damper cavity” are not addressed by the previously applied references. Accordingly, the previous corresponding prior art rejections are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sebastien Clark (Reg. No. 56,651) on 01 June 2021.

The application has been amended as follows: 
In the claims:
In claim 2, last line, “a” has been changed to --the--.


nd to last line).
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations that includes “a plurality of oil distribution galleries circumferentially spaced apart about a circumference of the annular damper cavity, the plurality of oil distribution galleries radially spanning the squeeze film annuli and recessed in the first and second radially extending side walls” (claim 12), “promoting oil flow between the squeeze film annuli by further distributing oil radially via a plurality of oil distribution galleries alternating between the first and second side walls circumferentially about the annular damper cavity” (claim 15). The prior art of record neither anticipates nor renders obvious the combinations of limitations mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 




/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745    

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745